Citation Nr: 0928841	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-02 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from December 1960 to January 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 and March 2006 decision by the 
Department of Veterans Affairs (VA), Regional Office, (RO) in 
Honolulu, Hawaii.

The Veteran presently seeks to reopen a claim of service 
connection for bilateral hearing loss, last finally denied by 
the RO in July 2003.  The Veteran did not appeal the July 
2003 decision, and in order for VA to review the merits of 
the claim, the appellant must submit new and material 
evidence.  The Board is required to address this issue 
despite the RO's findings in the May 2007 Supplemental 
Statement of the Case.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-
1384 (Fed. Cir. 1996).  As such, the issue has been captioned 
as set forth above.

In July 2009, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Having carefully examined the record, the Board finds that a 
remand of this matter is necessary in order to enable VA to 
comply with applicable law pertaining to the duty to assist 
the Veteran.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c) (2008).

During his July 2009 Travel Board hearing, the Veteran 
indicated that he was in receipt of disability benefits 
administered by the Social Security Administration, through 
the State of California, for his bilateral hearing loss 
disability.  Under 38 U.S.C.A § 5103A(c)(3), VA is required 
to obtain relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes 
the Secretary to obtain.  See Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006).

The file does not reflect that the Veteran's records 
underlying the Social Security Administration's disability 
benefits award have been obtained.  Lind v. Principi, 3 Vet. 
App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 
(1992).  Although not dispositive as to an issue that must be 
resolved by VA, any relevant findings made by the Social 
Security Administration are evidence which must be 
considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 
2001); Wensch v. Principi, 15 Vet. App. 362 (2001).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to 
obtain a copy of any Social Security 
Administration decision granting 
disability benefits to the Veteran.  All 
the medical treatment records from the 
Social Security Administration that were 
used in considering the Veteran's claim 
for disability benefits should be 
obtained and associated with the 
Veteran's claims file.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




